Dissenting Opinion by
Judge Manderino:
I dissent. The plaintiffs’ complaint alleges that they were dismissed for academic reasons under rules promulgated in a “student handbook”. The Complaint further states that the “student handbook” was never properly adopted by the necessary academic officials of Bloomsburg State College. If the plaintiffs are correct in this allegation, their dismissal took place under nonexistent rules. The mere printing of a student handbook by “someone” does not constitute a valid and. binding rule any more than the printing of a “legislative act” would be binding by its mere printing if the “legislative act” were never properly adopted.
The plaintiffs have further alleged that there are in existence duly adopted academic regulations which they did not violate and which entitle them to continue their academic studies. In considering preliminary objections we must assume the truth of the plaintiffs’ allegations and if we do they were not properly dismissed for academic deficiencies.
The majority opinion concedes that the Public School Code requires the defendant to promulgate academic *644rules. Since the plaintiff alleges that the student handbook was never properly promulgated or adopted, the handbook cannot be used as any controlling academic standard. Academic institutions, no less than any other corporate bodies, are bound to follow legal requirements in the methods and manner by which proper decisions are made by proper officials.
It may be that the defendants can establish that the student handbook was properly adopted by officials who were authorized to do so. We cannot assume this, however, until after the defendants file an answer and a trial on the issue of facts is held. There is no rule that mandamus is limited to cases in which there are no issues of fact. The issues of fact must first be resolved. Following such resolution the law is applied to the “found facts” in order to determine whether the plaintiffs have a “clear, legal right”. The preliminary objections should be dismissed and the defendant directed to file an answer to the complaint.